This was an action brought for personal injury alleged to have been inflicted upon the plaintiff by the defendant having carelessly and negligently side-tracked a car in which plaintiff was a passenger from Miami, Florida, to Valdosta, Georgia, in the railroad yard at Jacksonville, Florida. The declaration alleges that the injury occurred by reason of the facts that the plaintiff was sick and ailing and that the defendant sidetracked the car in the yards at Jacksonville and carelessly and negligently failed and neglected to heat and properly ventilate said car in which plaintiff was a passenger while said car was side-tracked as aforesaid and that the car became and was cold and draughty.
A verdict was rendered in favor of the plaintiff and, after *Page 657 
a remittitur had been entered, judgment was had, to which judgment writ of error was taken. The assignments of error present several questions of law which are not necessary to be discussed in this opinion because the evidence is insufficient when taken and considered as a whole, either to establish the existence of negligence on the part of the defendant, or to establish the fact that the plaintiff's injury, if any, was directly or proximately caused by any act of the defendant. Therefore, the judgment should be reversed and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J. AND STRUM AND BROWN, J. J., concur in the opinion and judgment.